The opinion of the court was delivered by
Dixon, J.
By lease dated May 23d, 1892, Charles T. Cowenhoven demised a lot of land in New Brunswick to Josiah Tice and George Berdine for a term beginning May 1st, 1892, and ending May 1st, 1893. On February 1st, 1897, Cowenhoven addressed to Tice and served on him a notice to quit the premises on May 1st, 1897, and Tice not having done so, Cowenhoven brought this action of ejectment against him. At the trial it appeared, without contradiction, that Berdine had never been in possession of the premises, and that the only semblance of any relation between him and Tice had been a claim by Berdine to an' interest in a building erected by Tice on the leased ground, -which claim Tice had always denied. Under these circumstances Tice insisted that the notice to quit should have been addressed to both him and Berdine, and, being addressed to him alone, was insufficient.
*25We see no reasonable ground for this contention. According to the evidence, when Tice held over after May 1st, 1893, he held over for himself alone and became the sole tenant. The lease gave him no authority to hold over for Berdine, nor was there shown any other relationship between them out of which such authority would arise. Indeed Tice did not claim that he held over for Berdine.
We think it clear that the notice was sufficient, and the judgment should be affirmed.